[DO NOT PUBLISH]

                        IN THE UNITED STATES COURT OF APPEALS
                                                                            FILED
                               FOR THE ELEVENTH CIRCUIT COURT OF APPEALS
                                                      U.S.
                                                                 ELEVENTH CIRCUIT
                                 ________________________           JAN 26, 2011
                                                                     JOHN LEY
                                       No. 10-12757                    CLERK
                                   Non-Argument Calendar
                                 ________________________

                          D.C. Docket No. 2:10-cr-00004-WCO-SSC-1

UNITED STATES OF AMERICA,
lllllllllllllllllllll                                                    Plaintiff-Appellee,

                                            versus



LUIS AROLDO ROMERO,

lllllllllllllllllllll                                              Defendant-Appellant.

                                ________________________

                          Appeal from the United States District Court
                             for the Northern District of Georgia
                                ________________________

                                      (January 26, 2011)

Before MARCUS, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      Luis Aroldo Romero appeals his 44-month sentence imposed after pleading

guilty to illegal reentry after removal, in violation of 8 U.S.C. §§ 1326(a) & (b)(2).

Under the sentencing guidelines, Romero’s offense level was 21 and criminal

history category was III, resulting in a guideline range of 46 to 57 months.

Romero argues that his below-guideline sentence is substantively unreasonable.

After thorough review, we affirm.

      We review the reasonableness of a sentence under a deferential abuse-of-

discretion standard. Gall v. United States, 552 U.S. 38, 41, 128 S. Ct. 586, 591

(2007). We must first “ensure that the district court committed no significant

procedural error . . . [and] then consider the substantive reasonableness of the

sentence imposed.” United States v. Pugh, 515 F.3d 1179, 1190 (11th Cir. 2008)

(quotation marks omitted). Procedural errors include: “failing to calculate (or

improperly calculating) the Guidelines range, treating the Guidelines as

mandatory, failing to consider the § 3553(a) factors, selecting a sentence based on

clearly erroneous facts, or failing to adequately explain the chosen sentence.” Id.

(quoting Gall, 552 U.S. at 51, 128 S. Ct. at 597). We look to the § 3553(a) factors

to guide our substantive reasonableness review. United States v. Winingear, 422
F.3d 1241, 1246 (11th Cir. 2005).




                                          2
      Romero argues that his sentence is substantively unreasonable because the

circumstances of his case warrant less severe punishment in light of the 18 U.S.C.

§ 3553(a) factors. He does not argue that his sentence was procedurally

unreasonable. “[T]he party who challenges the sentence bears the burden of

establishing that the sentence is unreasonable in the light of both th[e] record and

the factors in section 3553(a).” United States v. Campbell, 491 F.3d 1306, 1313

(11th Cir. 2007) (quoting United States v. Talley, 431 F.3d 784, 788 (11th Cir.

2005)). When reviewing a sentence for substantive reasonableness, we examine

the totality of the circumstances and determine whether the sentence achieves the

sentencing goals stated in 18 U.S.C. § 3553(a). United States v. Culver, 598 F.3d
740, 753 (11th Cir. 2010); Pugh, 515 F.3d at 1191. While Romero’s sentence is

just below the guidelines, we evaluate it being mindful that we ordinarily expect a

sentence within the guidelines range to be reasonable. Talley, 431 F.3d at 788.

Further, it is within the district court’s discretion to weigh the § 3553(a) factors,

and “[w]e will not substitute our judgment in weighing the relevant [statutory]

factors.” United States v. Amedeo, 487 F.3d 823, 832 (11th Cir. 2007) (citation

omitted).




                                           3
      Romero’s sentence is substantively reasonable. His sentence is below the

guideline range. See Talley, 431 F.3d at 788. It is also well below the twenty-year

statutory maximum sentence for illegal reentry. See 8 U.S.C. § 1326(b)(2). It was

within the district court’s discretion to weigh the § 3553(a) factors, in light of

Romero’s criminal history, and select a sentence below the guideline range. See

Amedeo, 487 F.3d at 832.

      AFFIRMED.




                                           4